Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 1 of 16 Page ID #:93


   1

   2

   3
                                  UNITED STATES DISTRICT COURT
   4

   5                            CENTRAL DISTRICT OF CALIFORNIA
   6

   7

   8   FELICIA CHERIE TAYLOR, an                        Case No. 19-cv-08123-ODW-RAO
   9   individual,
  10                             Plaintiff,
  11                                                    STIPULATED PROTECTIVE
                vs.                                     ORDER1
  12

  13
       RAUSCH, STURM, ISRAEL
  14   ENERSON & HORNIK LLC, a
       Wisconsin limited liability company;
  15
       CAMRYN P. BERK, an individual;
  16   and DOES 1-10, inclusive
  17

  18

  19
           1.   A. PURPOSES AND LIMITATIONS
  20
                Discovery in this action is likely to involve production of confidential,
  21
       proprietary or private information for which special protection from public disclosure
  22
       and from use for any purpose other than prosecuting this litigation may be warranted.
  23
       Accordingly, the parties hereby stipulate to and petition the Court to enter the
  24
       following Stipulated Protective Order. The parties acknowledge that his Order does
  25
       not confer blanket protections on all disclosures or responses to discovery and that the
  26

  27   1
        This Stipulated Protective Order is substantially based on the model protective order provided under
       Magistrate Judge Rozella A. Oliver’s Procedures
  28
                                                        -1-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 2 of 16 Page ID #:94


   1   protection it affords from public disclosure and use extends only to the limited
   2   information or items that are entitled to confidential treatment under the applicable
   3   legal principles.
   4
               B. GOOD CAUSE STATEMENT
   5

   6           This action is likely to involve trade secrets, customer and pricing lists and
   7   other valuable research, development, commercial, financial, technical and/or
   8   proprietary information for which special protection from public disclosure and from
   9   use for any purpose other than prosecution of this action is warranted.            Such
  10   confidential and proprietary materials and information consist of, among other things,
  11   confidential business or financial information, information regarding confidential
  12   business practices, or other confidential research, development, or commercial
  13   information (including information implicating privacy rights of thirds parties),
  14   information otherwise generally unavailable to the public, or which may be privileged
  15   or otherwise protected from disclosure under state or federal statutes, court rules, case
  16   decisions, or common law. Accordingly, to expedite the flow of information, to
  17   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
  18   to adequately protect information the parties are entitled to keep confidential, to
  19   ensure that the parties are permitted reasonable necessary uses of such material in
  20   preparation for and in the conduct of trial, to address their handling at the end of the
  21   litigation, and serve the ends of justice, a protective order for such information is
  22   justified in this matter. It is the intent of the parties that information will not be
  23   designated as confidential for tactical reasons and that nothing be so designated
  24   without a good faith belief that it has been maintained in a confidential, non-public
  25   manner, and there is good cause why it should not be part of the public record of this
  26   case.
  27

  28
                                                  -2-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 3 of 16 Page ID #:95


   1         C. ACKNOWLEDGMENT OF PROCEDURES FOR FILING UNDER SEAL
   2         The parties further acknowledge, as set forth in Section 12.3, below, that his
   3   Stipulated Protective Order does not entitle them to file confidential information
   4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
   5   the standards that will be applied when a party seeks permission from the court to file
   6   material under seal.
   7         There is a strong presumption that the public has a right of access to judicial
   8   proceedings and records in civil cases. In connection with non-dispositive motions,
   9   good cause must be shown to support a filing under seal. See Kamakana v. City and
  10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  11   Corp. 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
  12   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  13   cause showing), and a specific showing of good cause or compelling reasons with
  14   proper evidentiary support and legal justification, must be made with respect to
  15   Protected Material that a party seeks to file under seal. The parties’ mere designation
  16   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
  17   submission of competent evidence by declaration, establishing that the material
  18   sought to be filed under seal qualifies as confidential, privileged, or otherwise
  19   protectable—constitute good cause.
  20         Further, if a party request sealing related to a dispositive motion or trial, then
  21   compelling reasons, not only good cause, for the sealing must be shown, and the
  22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
  23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
  24   item or type of information, document, or thing sought to be filed or introduced under
  25   seal in connection with a dispositive motion or trial, the party seeking protection must
  26   articulate compelling reasons, supported by specific facts and legal justification, for
  27   the requested sealing order. Again, competent evidence supporting the application to
  28
                                                 -3-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 4 of 16 Page ID #:96


   1   file documents under seal must be provided by declaration.
   2         Any document that is not confidential, privileged, or otherwise protectable in
   3   its entirety will not be filed under seal if the confidential portions can be redacted. If
   4   documents can be redacted, then a redacted version for public viewing, omitting only
   5   the confidential, privileged, or otherwise protectable portions of the document, shall
   6   be filed. Any application that seeks to file documents under seal in their entirety
   7   should include an explanation of why redaction is not feasible.
   8   2.    DEFINITIONS
   9         2.1    Action:    Farjo v. Synergetic Communications et al., United States
  10   District Court, Case No. 20-cv-01753-PSG-AFM.
  11         2.2    Challenging Party: A Party or Non-Party that challenges the designation
  12   of information or items under this Order.
  13         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  14   how it is generated, stored or maintained) or tangible things that qualify for protection
  15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  16   Cause Statement.
  17         2.4    Counsel: Outside Counsel of Record and House Consel (as well as their
  18   support staff).
  19         2.5    Designating Party: a Party or Non-Party that designates information or
  20   items that it produces in disclosures or in responses to discovery as
  21   “CONFIDENTIAL.”
  22         2.6    Disclosure or Discovery Material: all items or information, regardless of
  23   the medium or manner in which it is generated, stored, or maintained (including,
  24   among other things, testimony, transcripts, and tangible things), that are produced or
  25   generated in disclosures or response to discovery in this matter.
  26         2.7    Expert: a person with specialized knowledge or experience in a matter
  27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  28
                                                   -4-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 5 of 16 Page ID #:97


   1   an expert witness or as a consultant in this Action.
   2          2.8   House Counsel: attorneys who are employees of a party to this Action.
   3   House Counsel does not include Outside Counsel of Record or any other outside
   4   counsel.
   5         2.9    Non-Party: any natural person, partnership, corporation, association or
   6   other legal entity not named as a Party to this action.
   7         2.10 Outside Counsel of Records: attorneys who are not employees of a party
   8   to this Action but are retained to represent or advise a party to this Action and have
   9   appeared in this Action on behalf of that party or are affiliated with a law firm that
  10   has appeared on behalf of that party, and includes support staff.
  11         2.11 Party: any party to this Action, including all of its officers, directors,
  12   employees, consultants, retained experts, and Outside Counsel of Record (and their
  13   support staffs).
  14         2.12 Producing Party:       a Party or Non-Party that produces Disclosure or
  15   Discovery Material in this Action.
  16         2.13 Professional Vendors: persons or entities that provide litigation support
  17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  19   and their employees and subcontractors.
  20         2.14 Protected Material:       any Disclosure or Discovery Material that is
  21   designated as “CONFIDENTIAL.”
  22         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  23   from a Producing Party.
  24    3.   SCOPE
  25         The protections conferred by this Stipulation and Order cover not only
  26   Protected Material (as defined above), but also (1) any information copied or
  27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  28
                                                  -5-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 6 of 16 Page ID #:98


   1   compilations of Protected Material; and (3) any testimony, conversations, or
   2   presentations by Parties or their Counsel that might reveal Protected Material.
   3         Any use of Protected Material at trial shall be governed by the orders of the
   4   trial judge. This Order does not govern the use of Protected Material at trial.
   5

   6    4.   DURATION
   7         Once a case proceeds to trial, information that was designated as
   8   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
   9   as an exhibit at trial becomes public and will be presumptively available to all
  10   members of the public, including the press, unless compelling reasons supported by
  11   specific factual findings to proceed otherwise are made to the trial judge in advance
  12   of the trial.     See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  13   showing for sealing documents produced in discovery from “compelling reasons”
  14   standard when merits-related documents are part of court record). Accordingly, the
  15   terms of this protective order do not extend beyond the commencement of the trial.
  16    5.   DESIGNATING PROTECTED MATERIAL
  17         5.1       Exercise of Restraint and Care in Designating Material for Protection.
  18         Each Party or Non-Party that designates information or items for protection
  19   under this Order must take care to limit any such designation to specific material that
  20   qualifies under the appropriate standards. The Designating Party must designate for
  21   protection only those parts of material, documents, items or oral or written
  22   communications that qualify so that other portions of the material, documents, items
  23   or communications for which protection is not warranted are not swept unjustifiably
  24   within the ambit of this Order.
  25         Mass, indiscriminate or routinized designations are prohibited. Designations
  26   that are shown to be clearly unjustified or that have been made for an improper
  27   purpose (e.g., to unnecessarily encumber the case development process or to impose
  28
                                                    -6-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 7 of 16 Page ID #:99


   1   unnecessary expenses and burdens on other parties) may expose the Designating
   2   Party to sanctions.
   3         If it comes to a Designating Party’s attention that information or items that it
   4   designated for protection do not qualify for protection, that Designating Party must
   5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   6         5.2    Manner and Timing of Designations. Except as otherwise provided in
   7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   9   under this Order must be clearly so designated before the material is disclosed or
  10   produced.
  11         Designation in conformity with this Order requires:
  12            (a) for information in documentary form (e.g., paper or electronic
  13   documents, but excluding transcripts of depositions or other pretrial or trial
  14   proceedings), that the Producing Party affix at a minimum, the legend
  15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  16   contains protected material. If only a portion of the material on a page qualifies for
  17   protection, the Producing Party also must clearly identify the protected portion(s)
  18   (e.g., by making appropriate markings in the margins).
  19         A Party or Non-Party that makes original documents available for inspection
  20   need not designate them for protection until after the inspecting Party has indicated
  21   which documents it would like copied and produced. During the inspection and
  22   before the designation, all of the material made available for inspection shall be
  23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  24   it wants copied and produced, the Producing Party must determine which documents,
  25   or portions thereof, qualify for protection under this Order. Then, before producing
  26   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  27   legend” to each page that contains Protected Material. If only a portion of the
  28
                                                  -7-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 8 of 16 Page ID #:100


   1   material on a page qualifies for protection, the Producing Party also must clearly
   2   identify the protected portion(s) (e.g., by making appropriate markings in the
   3   margins).
   4            (b) for testimony given in depositions that the Designating Party identifies
   5   the Disclosure or Discovery Material on the record, before the close of the deposition
   6   all protected testimony.
   7            (c) for information produced in some form other than documentary and for
   8   any other tangible items, that the Producing Party affix in a prominent place on the
   9   exterior of the container or containers in which the information is stored the legend
  10   “CONFIDENTIAL.”            If only a portion or portions of the information warrants
  11   protection, the Producing Party, to the extent practicable, shall identify the protected
  12   portion(s).
  13         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  14   failure to designate qualified information or items does not, standing alone, waive the
  15   Designating Party’s right to secure protection under this Order for such material.
  16   Upon timely correction of a designation, the Receiving Party must make reasonable
  17   efforts to assure that the material treated in accordance with the provisions of this
  18   Order.
  19    6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  20         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
  21   designation of confidentiality at any time that is consistent with the Court’s
  22   Scheduling Order.
  23         6.2     Meet and Confer.      The Challenging Party shall initiate the dispute
  24   resolution process under Local Rule 37.1 et seq.
  25         6.3     The burden of persuasion in any such challenge proceeding shall be on
  26   the Designating Party.       Frivolous challenges, and those made for an improper
  27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  28
                                                  -8-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 9 of 16 Page ID #:101


   1   parties) may expose the Challenging Party to sanctions. Unless the Designating
   2   Party has waived or withdrawn the confidentiality designation, all parties shall
   3   continue to afford the material in question the level of protection to which it is
   4   entitled under the Producing Party’s designation until the Court rules on the
   5   challenge.
   6    7.   ACCESS TO AND USE OF PROTECTED MATERIAL
   7         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   8   disclosed or produced by another Party or by a Non-Party in connection with this
   9   Action only for prosecuting, defending or attempting to settle this Action. Such
  10   Protected Material may be disclosed only to the categories of persons and under the
  11   conditions described in this Order.       When the Action has been terminated, a
  12   Receiving Party must comply with the provisions of section 13 below (FINAL
  13   DISPOSITION).
  14         Protected Material must be stored an maintained by a Receiving Party at a
  15   location and in a secure manner that ensures that access is limited to the persons
  16   authorized under this Order.
  17         7.2    Disclosure of “CONFIDENTIAL” Information or Items.               Unless
  18   otherwise ordered by the court or permitted in writing by the Designating Party, a
  19   Receiving    Party    may      disclose   any   information   or   item   designated
  20   “CONFIDENTIAL” only to:
  21                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  22   well as employees of said Outside Counsel of Record to whom it is reasonably
  23   necessary to disclose the information for this Action;
  24                (b) the officers, directors, and employees (including House Counsel) of
  25   the Receiving party to whom disclosure is reasonably necessary for this Action;
  26                (c) Experts (as defined in this Order) of the Receiving Party to whom
  27   disclosure is reasonably necessary for this Action and who have signed the
  28
                                                 -9-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 10 of 16 Page ID #:102


    1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    2               (d) the court and its personnel;
    3               (e) court reporters and their staff;
    4               (f) professional jury or trial consultants, mock jurors, and Professional
    5   Vendors to who disclosure is reasonably necessary for this Action and who have
    6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7               (g) the author or recipient of a document containing the information or a
    8   custodian or other person who otherwise possessed or knew the information;
    9               (h) during their depositions, witness, and attorneys for witnesses, in the
   10   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   11   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   12   not be permitted to keep any confidential information unless they sign the
   13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   14   agreed by the Designating Party or ordered by the court.         Pages of transcribed
   15   deposition testimony or exhibits to depositions that reveal Protected Material may
   16   be separately bound by the court reporter and may not be disclosed to anyone except
   17   as permitted under this Stipulated Protective Order; and
   18               (i) any mediator or settlement officer, and their supporting personnel,
   19   mutually agreed upon by any of the parties engaged in settlement discussions.
   20    8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   21         IN OTHER LITIGATION.
   22         If a Party is served with a subpoena or a court order issued in other litigation
   23   that compels disclosure of any information or items designated in this Action as
   24   “CONFIDENTIAL,” that Party must:
   25               (a) promptly notify in writing the Designating Party. Such notification
   26   shall include a copy of the subpoena or court order;
   27               (b) promptly notify in writing the party who caused the subpoena or
   28
                                                  -10-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 11 of 16 Page ID #:103


    1   order to issue in the other litigation that some or all of the material covered by the
    2   subpoena or order is subject to this Protective Order. Such notification shall include a
    3   copy of this Stipulated Protective Order; and
    4                (c) cooperate with respect to all reasonable procedures sought to be
    5   pursued by the Designating Party whose Protected Material may be affected.
    6         If the Designating Party timely seeks a protective order, the Party served with
    7   the subpoena or court order shall not produce any information designated in this
    8   action as “CNFIDENTIAL” before a determination by the court from which the
    9   subpoena or order issued, unless the Party has obtained the Designating Party’s
   10   permission. The Designating Party shall bear the burden and expense of seeking
   11   protection in that court of its confidential material and nothing in these provisions
   12   should be construed as authorizing or encouraging a Receiving Party in this Action to
   13   disobey a lawful directive from another court.
   14    9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
   15         PRODUCED IN THIS LITIGATION
   16                (a) The terms of this Order are applicable to information produced by a
   17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   18   produced by Non-Parties in connection with this litigation is protected by the
   19   remedies and relief provided by this Order. Nothing in these provisions should be
   20   construed as prohibiting a Non-Party from seeking additional protections.
   21                (b) In the event that a Party is required, by a valid discovery request, to
   22   produce a Non-Party’s confidential information in its possession, and the Party is
   23   subject to an agreement with the Non-Party not to produce the Non-Party’s
   24   confidential information, then the Party shall:
   25                   (1) promptly notify in writing the Requesting Party and the Non-Party
   26   that some or all of the information requested is subject to a confidentiality agreement
   27   with a Non-Party;
   28
                                                  -11-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 12 of 16 Page ID #:104


    1                    (2) promptly provide the Non-Party with a copy of the Stipulated
    2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    3   specific description of the information requested; and
    4                    (3) make the information requested available for inspection by the
    5   Non-Party, if requested.
    6                (c) If the Non-Party fails to seek a protective order from this court within
    7   14 days of receiving the notice and accompanying information, the Receiving Party
    8   may produce the Non-Party’s confidential information responsive to the discovery
    9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   10   not produce any information in its possession or control that is subject to the
   11   confidentiality agreement with the Non-Party before a determination by the court.
   12   Absent a court order to the contrary, the Non-Party shall bear the burden and
   13   expense of seeking protection in this court of its Protected Material.
   14    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   16   Protected Material to any person or in any circumstance not authorized under this
   17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   20   persons to whom unauthorized disclosures were made of all the terms of this Order,
   21   and (d) request such person or persons to execute the “Acknowledgment and
   22   Agreement to Be Bound” that is attached hereto as Exhibit A.
   23    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   24         PROTECTED MATERIAL
   25         When a Producing Party gives notice to Receiving Parties that certain
   26   inadvertently produced material is subject to a claim of privilege or other protection,
   27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   28
                                                  -12-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 13 of 16 Page ID #:105


    1   Procedure 26(b)(5)(B).      This provision is not intended to modify whatever
    2   procedure may be established in an e-discovery order that provides for production
    3   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
    4   (e), insofar as the parties reach an agreement n the effect of disclosure of a
    5   communication or information covered by the attorney-client privilege or work
    6   product protection, the parties may incorporate their agreement in the stipulated
    7   protective order submitted to the court.
    8    12. MISCELLANEOUS
    9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   10   person to seek its modification by the Court in the future.
   11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   12   Protective Order, no Party waives any right it otherwise would have to object to
   13   disclosing or producing any information or item on any ground not addressed in this
   14   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   15   ground to use in evidence of any of the material covered by this Protective Order.
   16         12.3 Filing Protected Material. A Party that seeks to file under seal any
   17   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   18   only be filed under seal pursuant to a court order authorizing the sealing of the
   19   specific Protected Material at issue. If a Party’s request to file Protected Material
   20   under seal is denied by the court, then the Receiving Party may file the information in
   21   the public record unless otherwise instructed by the court.
   22    13. FINAL DISPOSITION
   23         After the final disposition of this Action, as defined in paragraph 4, within 60
   24   days of a written request by the Designating Party, each Receiving Party must return
   25   all Protected Material to the Producing Party or destroy such material. As used in
   26   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   27

   28
                                                   -13-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 14 of 16 Page ID #:106


    1   summaries, and any other format reproducing or capturing any of the Protected
    2   Material. Whether the Protected Material is returned or destroyed, the Receiving
    3   Party must submit a written certification to the Producing Party (and, if not the same
    4   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    5   (by category, where appropriate) all the Protected Material that was returned or
    6   destroyed and (2) affirms that the Receiving Party has not retained any copies,
    7   abstracts, compilations, summaries or any other format reproducing or capturing any
    8   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   10   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   11   reports, attorney work product, and consultant and expert work product, even if such
   12   materials contain Protected Material.     Any such archival copies that contain or
   13   constitute Protected Material remain subject to this Protective Order as set forth in
   14   Section 4 (DURATION).
   15   //
   16   //
   17   //
   18   //
   19   //
   20   //
   21   //
   22   //
   23   //
   24   //
   25   //
   26   //
   27   //
   28
                                                 -14-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 15 of 16 Page ID #:107


    1    14. VIOLATION
    2         Any violation of this Order may be punished by appropriate measures
    3   including, without limitation, contempt proceedings and/or monetary sanctions.
    4

    5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
    6

    7    DATED: June 16, 2020
    8

    9                                             ____/s/ Aidan W. Butler__________
                                                         AIDAN W. BUTLER
   10                                                    Attorney for Plaintiff
   11

   12

   13    DATED: June 16, 2020
   14                                           BARRON & NEWBURGER, P.C.
   15

   16
                                                   ____/s/ Timothy Johnson _________
   17                                                    TIMOTHY P. JOHNSON
   18                                                    Attorneys for Defendants
   19

   20

   21

   22
         FOR GOOD CAUSE SHOWN, IT SO ORDERED.
   23

   24
         Dated: June 17, 2020
   25
                                                       _________________________________
   26
                                                       HON. ROZELLA A. OLIVER
   27                                                  United States Magistrate Judge
   28
                                                -15-
Case 2:19-cv-08123-ODW-RAO Document 22 Filed 06/17/20 Page 16 of 16 Page ID #:108


    1
                                        EXHIBIT A
    2

    3
            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    4
         I,________________________ [print or type full name], of _________________
    5
        [print or type full address], declare under penalty of perjury that I have read in its
    6
        entirety and understand the Stipulated Protective Order that was issued by the United
    7
        States District Court for the Central District of California on [date] in the case of
    8
        Taylor v. Rausch, Sturm, Israel, Enerson & Hornik, LLC et al., Case No. 19-cv-
    9
        08123-ODW-RAO. I agree to comply with and to be bound by all the terms of this
   10
        Stipulated Protective Order and I understand and acknowledge that failure to so
   11
        comply could expose me to sanctions and punishment in the nature of contempt. I
   12
        solemnly promise that I will not disclose in any manner any information or item that
   13
        is subject to this Stipulated Protective Order to any person or entity except in strict
   14
        compliance with the provisions of this Order.         I further agree to submit to the
   15
        jurisdiction of the United States District court for the Central District of California for
   16
        enforcing the terms of this Stipulated Protective Order, even if such enforcement
   17
        proceedings occur after termination of this action. I hereby appoint ____________
   18
        [print or type full name] of ________________________ [print or type full address
   19
        and telephone number] as my California agent for service of process in connection
   20
        with this action or any proceedings related to enforcement of this Stipulated
   21
        Protective Order.
   22
        Date: _______________
   23
        City and State where sworn and signed: ___________________________
   24

   25
        Printed name: ___________________________
   26

   27
        Signature: __________________
   28
                                                   -16-
